Per Curiam:
This court, incidental to its appellate jurisdiction, has the power to stay the operation of orders appealed from, and also to grant a stay by way of an extension of time, in proper cases, until the appeal can be heard.
The motion for an extension of time should be granted, and the motion to vacate the extension contained in the order to show cause denied, with ten dollars costs.
Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ.
Motion to extend time to answer granted. Motion to vacate provisions of order to show cause denied, with ten dollars costs.